— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 8, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment without good cause. The facts are not in dispute. The claimant voluntarily resigned her position effective August 30, 1974 to accompany her mother and her 25-year-old sister on a trip to Italy where claimant, her sister and mother visited *683claimant’s grandmother and where claimant’s mother had an operation on her ears in October, 1974. The medical treatment was available to claimant’s mother in New York where claimant and her mother lived. The board was justified in finding that claimant voluntarily left her employment for personal, noncompelling reasons and without good cause (Matter of Fisher [Levine], 36 NY2d 146; Matter of Collazo [CatherwoodJ 31 AD2d 985). Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.